Smith, J.,
delivered the opinion of the court.
Prior to his marriage, Mr. Yancey E. White obtained from the Union Central Life Insurance Company a policy upon his life, payable in the event of his death to his executors, administrators, or assigns. When the policy was delivered, or shortly thereafter, White stated to the agent of the company that in the event he should die without having married he wanted his father to receive the benefit of the policy, but in the event of his marriage he desired his wife to have the benefit thereof. The agent then wrote the following memorandum, which was signed by White and then pinned to the policy:
*97“McComb City, Miss., Oct. 1, 1902.
“This is to certify that I, Yancey E. White, have this day made my father, J. E. White, .the sole beneficiary of the policy in the event of my death by accident or ■otherwise. Witness my hand this the day of October, 1902.
his
“Yancey X E. White.” mark
When this was done, White understood, according to the agent of the company, that he could take this memorandum out of the policy at any time he desired, and in that event the policy would be payable to his executors, etc., as written in the face thereof. One of White’s brothers testified that he was present when this policy was delivered, and that it was understood that White had willed to his father, “unless he taken a notion to change it.” After receiving the policy, White showed it to his father, together with the memorandum attached thereto, and said to him: “See here what I have done. None of the rest of the boys in the family have done this much for you . * * * If you outlive me, you will get it.” His father then told him to put it away. White, who at this time was living with his father, put the policy in his trunk, and afterwards, when he left his father’s house and established a home of his own, ■carried the policy with him. The policy, with the memorandum pinned to it, remained in his trunk until, death. In the meantime White married, and at his death left ■surviving him a widow and two children. White paid no premiums on this policy after his marriage, and seems to have been under the impression that it had thereby lapsed. The policy was in fact still in force, by reason of an extended insurance clause contained therein, and after White’s death was by the company paid to his administrator. White’s father claims to be the beneficiary of this policy, and this proceeding was instituted *98in order to ascertain whether the money in the hands of the administrator should be paid to his father or to his widow and children. From a decree directing that the money be paid to the father, this appeal is taken.
It is manifest that White never intended to assign this policy to his father, and it is equally manifest that he did not intend to change the beneficiary therein, except in such manner as would 'leave him in full control of the situation. In order to do this, he executed an instrument, revocable at his pleasure, by which he directed what disposition should be made of the policy after his death. Such an instrument is testamentary in character, and, to be valid, must be executed with all the formalities attending the execution of a will. This instrument, not having been so executed, is void.
Reversed and remanded.